        Case 2:19-cv-02375-EEF-DMD Document 1 Filed 03/14/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

MARGARET ALBRITTON                                                  CIVIL ACTION

VS.                                                                 NO. 2:19-CV-02375

LIFE INSURANCE COMPANY OF NORTH AMERICA


                                          COMPLAINT

     The Complaint of Margaret Albritton respectfully alleges:

     1. This is a claim for ERISA long term disability benefits and life insurance waiver of

        premium benefits.

     2. This Court has jurisdiction and venue under 29 U.SC. Sec. 1001 et. Seq; 29 U.S.C. Sec.

        1132(e)(1)(2).

     3. Plaintiff, Margaret Albritton, of lawful age and a resident of Walker, Louisiana, is a plan

        participant and beneficiary of an ERISA plan created by her employer, Chicago Bridge &

        Iron (“CB & I”) and an insured participant of a group disability policy and a group life

        insurance policy issued by Life Insurance Company of North America.

4.      Defendant, Life Insurance Company of North America (“LINA”), is a foreign

        corporation, domiciled in Pennsylvania. Its principal place of business is located and

        incorporated in Pennsylvania, and it is authorized and doing business in Louisiana.

     5. LINA issued a group disability and a group life insurance policy, insuring the employees

        of Chicago Bridge & Iron. The Plan granted the administrator, CB & I, the right and

        authority to control and manage the operation and administration of the Plans. Plaintiff is

        a beneficiary and insured under the policies.




                                                 1
   Case 2:19-cv-02375-EEF-DMD Document 1 Filed 03/14/19 Page 2 of 4



6. ERISA mandates that all plan administrators discharge their duties in the interest of plan

   participants and beneficiaries. 29 USC Sec. 1104(a)(1).

7. Plaintiff filed a claim for disability and waiver of premium benefits with the Plan because

   her medical condition precluded her from continuing to perform the duties of her job on a

   fulltime basis.

8. Plaintiff is disabled under the terms of the disability policy and life insurance policies

   issued by LINA.

9. Plaintiff has been determined to be disabled by the Social Security Administration and is

   receiving Social Security disability benefits.

10. LINA unlawfully denied Plaintiff benefits she is entitled to under terms of the disability

   and life insurance policies.

11. Plaintiff appealed the denials, but LINA upheld its previous decision.

12. LINA’s denials are based on insubstantial evidence and are arbitrary and an abuse of

   discretion.

13. Plaintiff has exhausted her administrative remedies and now files this suit to reverse

   LINA’s denial of benefits.

14. LINA has abused its discretion as plan administrator by denying Plaintiff’s claim for

   disability benefits in bad faith.

15. LINA has abused its discretion by failing to consider the disabling, synergistic effect of

   all of Plaintiff’s medical conditions.

16. LINA has abused its discretion by failing to consider her medical condition in relation to

   the actual duties of her occupation or the duties of a suitable alternative occupation.




                                             2
   Case 2:19-cv-02375-EEF-DMD Document 1 Filed 03/14/19 Page 3 of 4



17. LINA administered Plaintiff’s claim with an inherent and structural conflict of interest as

   LINA is liable to pay benefits from its own assets to Plaintiff, and each payment depletes

   LINA’s assets.

18. LINA has failed to give the policy and Plan a uniform construction and interpretation.

19. LINA chooses to conduct reviews of denied claims in order to maintain strict control over

   its risk of loss and to maintain higher profit margins than if a financially independent third

   party decided the appeals.

20. As a routine business practice, LINA uses the appeals process to support initial benefit

   denials rather than to review impartially whether it should reverse appealed denials.

21. Plaintiff has been denied the benefits due to her under the Plan, has suffered, and is

   continuing to suffer economic loss as a result.

22. Plaintiff is entitled to an award of interest on all money that Defendants should have paid

   to Plaintiff.

23. Defendants’ denial has required Plaintiff to hire attorneys to represent her in this matter to

   recover benefits due to her under the Plan.




   WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

       1. For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

           post-judgment interest;

       2. For all reasonable attorney fees;

       3. For costs of suit; and




                                              3
Case 2:19-cv-02375-EEF-DMD Document 1 Filed 03/14/19 Page 4 of 4



   4. For all other relief as the facts and law may provide.




                                            Respectfully submitted,


                                            /s/ Reagan Toledano
                                            Willeford & Toledano
                                            Reagan L. Toledano (La. 29687)(T.A.)
                                            James F. Willeford (La. 13485)
                                            201 St. Charles Avenue, Suite 4208
                                            New Orleans, Louisiana 70170
                                            (504) 582-1286; (f) (313)692-5927
                                            rtoledano@willefordlaw.com




                                        4
